Citation Nr: 1456305	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  09-33 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana



THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for residuals of a gunshot wound of the right shoulder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in pertinent part, granted an increased evaluation for residuals of a gunshot wound of the right shoulder and denied entitlement to a TDIU.  Jurisdiction over the Veteran's claims file currently resides with the New Orleans, Louisiana RO.

In his September 2009 substantive appeal, the Veteran requested a hearing before the Board.  He withdrew his hearing request in a May 2011 communication.

In April 2013, the Board remanded these issues for further development, following which the RO/AMC scheduled the veteran for a VA examination and obtained the requested medical opinion.  Thus, with respect to the issues on appeal, the Board finds that the RO/AMC has substantially complied with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the record raises three issues which must be referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  First, in a September 2011 rating decision denying service connection for heart disease, the RO indicated that the Veteran's claims file was unavailable for review at the time of adjudication.  Consequently, the RO stated that the issue would be reconsidered and readjudicated once the Veteran's claims file was obtained.  Accordingly, in the April 2013 remand the Board referred the issue to the AOJ for reconsideration.  Because the AOJ has apparently not readjudicated this issue, the claim of entitlement to service connection for heart disease must be referred again to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

Second, the issue of whether new and material evidence has been received to reopen a claim for service connection for a lower back disability has been raised in a December 2008 statement and addressed in the April 2013 Board remand, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  Id.

Lastly, the issue of entitlement to an evaluation in excess of 10 percent for right shoulder arthritis has been raised by an October 2014 representative brief, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  Id.


FINDINGS OF FACT

1.  Residuals of a through-and-through gunshot wound of the right shoulder are manifest by limitation of motion, pain on motion, and damage to Muscle Groups I, III, and VI; but no ankylosis of the right shoulder joint has been shown.

2.  Effective August 10, 2006, service connection was in effect for residuals of a gunshot wound to the right shoulder, Muscle Groups I, III, and VI (40 percent disabling); right shoulder arthritis (10 percent disabling); adjustment disorder (10 percent disabling); and scarring of the right chest wall (noncompensable).  The Veteran's combined disability rating was 50 percent from August 10, 2006, which does not meet the schedular percentage for a TDIU.


CONCLUSIONS OF LAW

1.  Residuals of a gunshot wound of the right shoulder is not more than 40 percent disabling.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.14, 4.40, 4.45, 4.56, 4.59, 4.7, 4.71(a), 4.73 (2014).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.15, 4.16 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) defines VA's duty to assist claimants in the development of their claims.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

For increased rating claims, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In this case, such VCAA-compliant notice letters were sent to the Veteran in August 2006 and November 2006.  In addition, the RO readjudicated the Veteran's claim numerous times, most recently in July 2013, and the Veteran was made aware of the types of evidence that are relevant in deciding his claim and the applicable rating criteria.  For these reasons, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records have been obtained, and the Veteran has been afforded multiple VA medical examinations in connection with his claim.  Most recently, a VA examination was performed in May 2013, in accordance with the Board's April 2013 remand directives.  The report from the May 2013 VA examination indicates that the examiner reviewed the claims file, performed the appropriate testing (specifically examining Muscle Groups I and III, as was required in the Board's remand instructions), recorded the results, elicited in-depth medical histories from the Veteran with respect to his right shoulder symptoms, and provided an opinion as to the functional impact of his right shoulder, including his employability, based on these results and the Veteran's history.  Thus, the Board finds that the May 2013 examination was adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Finally, with respect to the issues on appeal, the RO/AMC readjudicated the claim after reviewing the additional evidence received, in compliance with the Board's remand instructions.

The Veteran has not indicated, and the record does not reflect, that additional relevant evidence is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and that he did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

For these reasons, the Board concludes that VA has fulfilled its duty to assist the Veteran in this matter.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

General Principles of Increased Rating Claims

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, including shoulder joints, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important factor of disability, and any facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  Here, the Veteran's right shoulder disability has not significantly changed since the filing of the claim for an increased rating, in August 2006, and the Veteran has been in receipt of his current 40 percent rating for the entire period of appeal.  A uniform evaluation is therefore warranted.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Residuals of Right Shoulder Gunshot Wound

The Veteran contends that he is entitled to an increased evaluation for residuals of a gunshot wound of the right shoulder which he received while serving in Vietnam in March 1968.  He is currently rated at 40 percent under Diagnostic Code 5303 (effective from the date he filed his increased rating claim) with injuries to Muscle Groups I, III, and VI.  38 C.F.R. § 4.73.  For the reasons that follow, the Board finds that an increased evaluation is not warranted.

Muscle Group damage is evaluated according to whether the disability occurred in the dominant or nondominant shoulder, and is categorized as slight, moderate, moderately severe, or severe.  See 38 C.F.R. §§ 4.55, 4.56, and 4.73.  In relevant part, 38 C.F.R. § 4.56(c) describes the cardinal signs and symptoms of muscle disability as loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.

A "moderate disability" of the muscles involves a through-and-through or deep penetrating wound of a relatively short track by a single bullet or small shell or a shrapnel fragment, and the absence of explosive effect of high-velocity missile and of residuals of debridement or of prolonged infection.  There must be evidence of in-service treatment of the wound.  There must be a record in the file of consistent complaint of one or more of the cardinal symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  The objective findings include entrance and, if present, exit scars which are linear or relatively small, and so situated as to indicate a relatively short track of the missile through the muscle tissue, and signs of some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

A "moderately severe" disability of the muscles involves a through-and-through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  There must be evidence in the file showing hospitalization for a prolonged period for treatment of the wound.  There must be a record of consistent complaint of cardinal signs and symptoms of muscle disability, and if present, evidence of inability to keep up with work requirements.  The objective findings include entrance and, if present, exit scars indicating the track of missile through one or more Muscle Groups, indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side, and tests of strength and endurance compared with sound side must demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Finally, a "severe" disability of the muscles involves a through-and-through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  There must be evidence showing hospitalization for a prolonged period for treatment of the wound.  There must also be a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and if present, evidence of inability to keep up with work requirements.  The objective findings include ragged, depressed and adherent scars indicating wide damage to Muscle Groups in missile track, palpation showing loss of deep fascia or muscle substance, or soft flabby muscles in wound area, muscles swelling and hardening abnormally in contraction, and tests of strength, endurance, or coordinated movements compared with the corresponding muscles of uninjured side indicating severe impairment of function.  38 C.F.R. § 4.56(d)(4).

In addition, for compensable muscle group injuries which are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  38 C.F.R. § 4.55(e).  The combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of Muscle Groups I and II acting upon the shoulder.  38 C.F.R. § 4.55(d).

A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).

The evidence of record establishes that in March 1968, while engaged in combat operations in Vietnam during the Vietnam War, the Veteran was hit in the right shoulder (his dominant shoulder) by small arms fire.  Service treatment records revealed a through-and-through wound with fracture of the glenoid process and some damage to the scapula.  He was hospitalized but did not require surgery.  In April 1968, he was examined and showed full muscle strength in the right shoulder.  There was slight diminution of abduction, but the examiner noted "fairly good motion without pain."  The Veteran returned to active duty shortly thereafter.  In September 1970, after filing a claim for disability benefits, the Veteran stated during a VA examination that his right arm tired easily.  Range of motion was normal.  A 30 percent rating was assigned for residuals of a gunshot wound of the right shoulder.

In July 1998, the Veteran underwent a VA examination.  He reported right shoulder pain and stated that his right shoulder tired more easily than his left.  On examination, flexion and abduction tests revealed full range of motion, with 10 to 20 degrees of functional loss secondary to discomfort.  There was evidence of a decreased ability to appreciate pinprick and light touch in the area of the scar.  There was no evidence of fatigability, weakened movement, or incoordination.  X-rays showed evidence of degenerative arthritis in the right shoulder.

In May 2007, another VA examination was performed.  By way of history, the Veteran reported that he began to have increased right shoulder pain two years prior.  He stated he had restricted motion, pain with his right arm in an overhead position, pain with increased use, and that he generally had pain anteriorly and laterally.  He reported fatigue and weakness in the right shoulder, but denied flare-ups.  He denied missing work due to his right shoulder.  On examination, right shoulder flexion was 160 degrees, with pain observed at 120 degrees.  Abduction was 150 degrees, with pain observed at 90 degrees.  There was no drop-arm sign and no weakness in abduction or rotation.  There was a positive impingement sign and the examiner noted mild incoordination and mildly increasing pain with repetitive resisted abduction.  The examiner observed very mild atrophy of the right triceps with very mild residual weakness in the triceps group, but did not provide other findings with regard to muscle damage.  No right shoulder nerve damage was shown.  In addition, X-rays revealed arthritis of the right shoulder, secondary to the gunshot wound.

On the basis of the May 2007 examination, the Veteran's disability rating was increased to 40 percent, effective from the date he filed his claim for an increased rating.

In May 2013, following the April 2013 Board remand, another VA examination was performed.  The Veteran reported having mild intermittent pain in the glenohumeral area (the area of the gunshot wound).  He denied flare-ups and stated that his injury had not interfered with his work, although his right shoulder had less range of motion and felt weaker than his left shoulder.  He denied taking medication for pain.  Right shoulder flexion was 160 degrees, with objective evidence of painful motion at 120 degrees.  Abduction was 170 degrees, with objective evidence of painful motion at 140 degrees.  The Veteran was able to perform repetitive use testing of the right shoulder with three repetitions.  Post-repetitive testing, right shoulder flexion was 160 degrees and abduction was 170 degrees.  There was localized tenderness or pain on palpation of the right shoulder.  The examiner noted less movement than normal as well as some weakened movement and pain on movement.  There was no indication of ankylosis of the shoulder joint.  No nerve damage was shown.

The May 2013 examiner also provided a muscle injury examination, which revealed injuries to Muscle Groups I and III.  The examiner noted that the gunshot wound struck the Veteran's anterior right shoulder, passing through the glenohumeral joint and causing a fracture of the glenoid process and damaging a portion of the scapula.  Soft tissue next to the upper end of the humerous received some damage, as did the inferior portion of the glenoid portion of the scapula.  The examiner noted no fascial defects associated with the Veteran's muscle injuries, and indicated that the injuries did not affect muscle substance or function.  With respect to the cardinal signs and symptoms of muscle disability, the Veteran demonstrated no loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, or uncertainty of movement.  Strength testing was 5/5 for both right shoulder abduction and right shoulder forward flexion.  No muscle atrophy was noted.  X-rays revealed that the Veteran had severe osteoarthritis of the right shoulder, likely secondary to the gunshot wound.  An impression of possible posttraumatic degenerative chances of the shoulder joint was noted.

In this case, as the Veteran's claims on appeal involve residuals of a gunshot wound of the right shoulder with muscle damage to Muscle Groups I, III, and VI, Diagnostic Codes 5301, 5303, and 5306 are applicable.  See 38 C.F.R. § 4.73.  Diagnostic Code 5200, which provides ratings based on limitation on motion of joints, is also potentially applicable, as the evidence shows limitation on motion and arthritis of the right shoulder.  See 38 C.F.R. § 4.71a.

Diagnostic Code 5301 governs Muscle Group I, the extrinsic muscles of the shoulder girdle including the trapezius, levator scapulae and serratus magnus.  Diagnostic Code 5303 governs Muscle Group III, the intrinsic muscles of the shoulder girdle including the pectoralis major I (clavicular) and the deltoid.  DC 5306 governs Muscle Group VI, the extensor muscles of the elbow including the triceps and the anconeus.  38 C.F.R. § 4.73.  Notably, each of these Diagnostic Codes provides a maximum disability rating (for severe impairment of the dominant shoulder) of 40 percent.  Id.

At the outset, the Board notes that the Veteran's currently assigned 40 percent rating is the highest schedular rating available for injuries to dominant shoulder Muscle Groups under 38 C.F.R. §§ 4.55, 4.73, DC 5301-5306.  Thus, in order to obtain an increased schedular evaluation, the Board must consider alternative Diagnostic Codes, such as DC 5200, which provides evaluations for ankylosis of the shoulder joint.  (The Board also recognizes that the combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of Muscle Groups I and II acting upon the shoulder.  38 C.F.R. § 4.55(d).)

To that end, the Board notes that, under DC 5200, ankylosis with unfavorable abduction of the dominant shoulder joint that is limited to 25 degrees from the side is rated at 50 percent disabling, the maximum rating under that Diagnostic Code.  However, at no time during the course of the appeal has the Veteran's right shoulder been shown to be ankylosed (frozen), let alone ankylosed at an unfavorable angle.  For example, the May 2013 VA treatment record noted shoulder pain but indicated flexion of the shoulder to 160 degrees and abduction to 170 degrees.  The Veteran was able to perform repetitive use testing of the right shoulder with three repetitions, and following repetitive testing, right shoulder flexion remained at 160 degrees and abduction at 170 degrees.  The examiner specifically observed that the right shoulder joint was not ankylosed.  Likewise, the May 2007 VA examination noted right shoulder flexion to 160 degrees and abduction to 150 degrees with no weakness in abduction or flexion and no evidence of ankylosis.  In short, the objective medical evidence shows no indication that the Veteran's shoulder has ever been ankylosed.  In addition, the Veteran does not claim (and has never claimed) that his right shoulder is ankylosed.  Accordingly, an increased evaluation under Diagnostic Code 5200 is not warranted.

The Board also notes that the RO assigned a separate 10 percent rating, under DC 5201-5003, for painful motion stemming from the Veteran's right shoulder arthritis.  (The claim for an increased evaluation for right shoulder arthritis has not yet been adjudicated by the AOJ, and the Board does not have jurisdiction over it at this time.)  Notwithstanding, this 10 percent rating contemplates the same symptomatology that is the basis for the Veteran's current rating under DC 5303, i.e., limitation on motion and painful motion of the right shoulder.  It is well-established that the same signs and symptoms cannot be used to support more than one evaluation under 38 C.F.R. § 4.14.  See Esteban, 6 Vet. App. at 262 (discussing "pyramiding").  As such, to the extent that the Veteran currently has a 40 percent rating under DC 5303, any increased evaluation under DC 5200 would represent "pyramiding."  Furthermore, an increased rating under DC 5003 (governing degenerative arthritis) is inappropriate for the same reason: because the Veteran's symptomatology is already contemplated by his current evaluation.  See 38 C.F.R. § 4.71a, DC 5003 ("degenerative arthritis . . . will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved").

Alternative "Jones" Evaluation

The Board is fully aware of language in 38 C.F.R. § 4.56(b), and the United States Court of Appeals for Veterans Claims' holding in Jones v. Principi, 18 Vet. App. 248 (2004),  which pertains to separate ratings for damage to different Muscle Groups as a result of "through-and-through" injuries.  Specifically, 38 C.F.R. § 4.56(b) and Jones require the assignment of separate ratings "as no less than a moderate injury" for "each group of muscles damaged" from distinct through-and-through injuries.  See Jones, 18 Vet. App. at 258.  In this case, however, because separate ratings under Jones (as discussed below) would not result in a combined rating in excess of 40 percent, an increased rating on the basis of a Jones evaluation is not warranted.

Here, an evaluation of the Veteran's right shoulder disability under 38 C.F.R. § 4.56(b) and Jones would first entail assigning separate ratings for injuries to Muscle Groups I and III, as both of these Muscle Groups were damaged by distinct through-and-through injuries.  To that end, it is notable that the medical evidence of record, as discussed above, indicates that the cardinal signs and symptoms of muscle disability have not been present in Muscle Groups I or III.  For example, a May 2013 VA examination revealed that there was no loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, or uncertainty of movement in the relevant Muscle Groups.  In addition, strength testing was 5/5 for both right shoulder abduction and forward flexion, no muscle atrophy or fascial defects were noted, and the examiner indicated that the injuries did not affect muscle substance or function.  Previous examination results (including results from September 1970, July 1998, and May 2007 VA examinations) have largely been consistent with these findings.

Under DC 5301 and 5303, it is clear that the Veteran's symptomatology reflects no more than "moderate" disability of Muscle Groups I and III.  The next highest classification, "moderately severe" disability, requires a record of consistent complaints of the cardinal signs and symptoms of muscle disability, which is not present in this case.  38 C.F.R. § 4.56(d)(3).  Moreover, to be rated under the "moderately severe" classification, there must be indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the opposite shoulder, none of which have been demonstrated.  Id.  Thus, under a Jones evaluation, the Veteran's symptomatology more nearly approximates "moderate" disability, and the highest ratings he could therefore receive would be a 10 percent rating (for damage to Muscle Group I) and a 20 percent rating (for damage to Muscle Group III).

With respect to Muscle Group VI, the Board notes that the Veteran would likely get a 10 percent increase under 38 C.F.R. § 4.55(e), as the medical evidence shows damage to Muscle Group VI that has been contemplated in previous RO ratings.  38 C.F.R. § 4.55(e) holds that for compensable Muscle Group injuries which are in the same anatomical region but do not act on the same joint (such as Muscle Group VI, which is in the shoulder region but which acts on the elbow joint), the evaluation for the most severely injured Muscle Group will be increased by one level and used as the combined evaluation for the affected Muscle Groups.  Here, the previously noted injury to Muscle Group VI would increase the Veteran's 20 percent rating for moderate disability of Muscle Group III into a 30 percent rating.  Thus, in the end, under a Jones evaluation, the Veteran would be assigned separate ratings of 30 percent (for Muscle Group III, factoring in damage to Muscle Group VI) and 10 percent for Muscle Group I.

Nevertheless, a combined rating of the various Muscle Groups under Jones would result in a 37 percent rating, which is less than (or, if rounded up, equal to) the Veteran's current 40 percent rating.  See 38 C.F.R. § 4.25 (in this situation, the Veteran's 10 percent rating for injury to Muscle Group I would be combined with his 30 percent rating for injury Muscle Groups III and VI, resulting in a 37 percent combined rating as indicated on the Combined Ratings Table).  Therefore, a rating in excess of 40 percent is not warranted under a Jones evaluation.

Extraschedular Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities are inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disabilities with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected residuals of a gunshot wound of the right shoulder.  The evidence shows that the Veteran received a through-and-through bullet wound with muscle damage in March 1968, and that he has experienced pain on range of motion of the right shoulder since that time.  In terms of severity of the muscle injuries, the May 2013 examination demonstrated no loss of power, loss of deep fascia or muscle substance, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, or uncertainty of movement.  The Veteran has not shown marked interference with employment or frequent hospitalizations due to this disability.  Accordingly, the Board finds that the schedular ratings currently assigned adequately describe the Veteran's disability level and symptomatology, for the entire period of appeal.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In addition to being service-connected for residuals of a gunshot wound, the Veteran is in receipt of service connection for right shoulder arthritis, adjustment disorder, and scarring of the right chest wall.  Because the only increased rating claim on appeal at this time is for residuals of a gunshot wound, that is the only disability that the Board is considering in the extraschedular analysis with respect to considering the collective impact of the disabilities.  See id.

TDIU

The Veteran avers that he is entitled to a total disability rating based on individual unemployability (TDIU).  For the reasons that follow, the Board finds that the Veteran does not satisfy the schedular criteria for a TDIU.

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master's degree in education and his part-time work as a tutor).  In sum, to warrant a TDIU, the evidence must show that the claimant is incapable of "performing the physical and mental acts required" to be employed.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the Veteran is currently in receipt of service connection for residuals of a gunshot wound of the right shoulder (40 percent disabling); right shoulder arthritis (10 percent disabling); adjustment disorder (10 percent disabling); and scarring of the right chest wall (noncompensable).  His combined rating for these disabilities is 50 percent.  Consequently, he is not eligible for a TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a).

The Board further notes that while it is VA's policy that all veterans who are unable to secure a substantially gainful occupation by reason of service-connected disabilities "shall be rated totally disabled," see 38 C.F.R. § 4.16(b), the record contains no evidence that the Veteran is unable to secure substantially gainful occupation by reason of service-connected disabilities.  The Veteran himself has indicated that his right shoulder disability did not prevent him from working as a school bus driver, and the objective medical evidence shows that the Veteran's service-connected disabilities did not render him unemployable.  (The Veteran has been retired since August 2006.)  Specifically, both the May 2007 and May 2013 VA examiners opined that while the Veteran's right shoulder disability likely prohibited him from engaging in heavy-duty employment, it did not render him unemployable from light duty-type occupations.  (While the May 2007 examiner did note that the Veteran's lower extremity problems may render him unemployable, and while the record indicates lower extremity problems were the reason for the Veteran's retirement, such disorders are not service connected and are thus not included in the TDIU analysis.)  Accordingly, entitlement to a TDIU is not warranted.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Board must deny the claim.  See 38 U.S.C.A. §§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 40 percent for residuals of a gunshot wound of the right shoulder is denied.

Entitlement to a TDIU due to service-connected disabilities is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


